Breese, J. This was an action of debt, brought before a justice of the peace, on a bond in the penalty of one hundred and twenty dollars. A recovery was had for sixty-five dollars and fifteen cents, and an appeal taken to this court. The bond in suit was an appeal bond, executed by the appellant and one Moriarty, in a case of the trial of right of property. The point made is, that the justice of the peace had no jurisdiction in the case, the penalty of the bond exceeding one hundred dollars. In all such cases the suit must be for the penalty of the bond, and if above one hundred dollars, a justice of the peace has no jurisdiction. The penalty is the debt, and the recovery must be for the penalty, to be discharged by the payment of whatever damages may be proved. The contrary is the rule in suits on official bonds, and that by express statute. (Scates’ Comp. 712.) Had the legislature designed to embrace all cases on bonds, they would so have declared in express terms. The fact, then, that official bond' alone are expressed in the act, is evidence that the legislature did not intend to extend the jurisdiction of justices of the peace to other bonds with penalties. They would not have limited it to one class if they had intended all classes should be embraced. The judgment of the Circuit Court is reversed for want of jurisdiction in the justice of the peace. Judgment reversed.